UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EVA LEVIN,
                           Plaintiff,
                                                                     19-CV-7067 (CM)
                    -against-
                                                                  ORDER OF DISMISSAL
ROBERT BARONE,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under 8 U.S.C. § 1183a(e), seeking to

enforce a United States Citizenship and Immigration Services Affidavit of Support, Form I-864,

against Defendant. By order dated September 4, 2013, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”). The Court dismisses the

complaint for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise

the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
                                         BACKGROUND

       Federal law prohibits a citizen of the United States from sponsoring for admission to the

country any non-citizen who “is likely at any time to become a public charge.” 8 U.S.C.

§ 1182(a)(4)(A). A person who sponsors a non-citizen spouse for admission must therefore

execute a U.S. Citizenship and Immigration Services Affidavit of Support, Form I-864. 8 C.F.R.

§ 213a.2(a), (b). Such an Affidavit of Support is a contract “that is legally enforceable against the

sponsor by the sponsored alien.” 8 U.S.C. § 1183a(a)(1)(B); see also 8 U.S.C. § 1183a(e) (stating

that either the United States of the sponsored alien may bring a suit to enforce an Affidavit of

Support).

       In 2010, Plaintiff Eva Levin, a citizen of Sweden, married Defendant Robert Barone, a

United States citizen. As part of the process for obtaining legal immigration status for Plaintiff,

Barone executed an Affidavit of Support, in which he agreed to support Plaintiff at an annual

income that is not less than 125 percent of the federal poverty guidelines. See 8 U.S.C.

§ 1183a(a)(1)(A).

       Plaintiff alleges that, in 2016 and again in 2019, her annual income fell below 125

percent of the federal poverty guidelines. She repeatedly asked Barone for financial support,

which she asserts is required by the Affidavit of Support, but he “remains unresponsive to any

requests [for] financial support.” (ECF No. 2, at 5.) Plaintiff seeks enforcement of the Affidavit

of Support.

                                          DISCUSSION

A.     Res Judicata

       In 2014, Plaintiff brought another action in this Court seeking to require that Barone

comply with the Affidavit of Support. See Levin v. Barone, ECF 1:14-CV-0673, 2 (S.D.N.Y.

Mar. 29, 2018), aff’d, No. 18-1307 (2d Cir. June 26, 2019) (“Levin I”). In that action, Judge


                                                  2
Nathan granted Barone’s motion for summary judgment on the basis of res judicata. The

doctrine of res judicata, also known as claim preclusion, limits repetitious suits, establishes

certainty in legal relations, and preserves judicial economy. Curtis v. Citibank, N.A., 226 F.3d

133, 138 (2d Cir. 2000). It applies in a later litigation “if an earlier decision was (1) a final

judgment on the merits, (2) by a court of competent jurisdiction, (3) involved the same parties or

their privies, and (4) involved the same cause of action.” In re Adelphia Recovery Trust, 634

F.3d 678, 694 (2d Cir. 2011) (citations omitted). In granting Barone’s motion for summary

judgment, Judge Nathan held that the New York Supreme Court’s judgment of divorce, which

ended Barone’s obligation to financially support Plaintiff, was a prior judgment on the merits

involving the same parties and the same cause of action, and was therefore barred by res

judicata. Levin I, ECF 1:14-CV-0673, 7-8. The Second Circuit affirmed the Judge Nathan’s

holding. Levin v. Barone, No. 18-1307 (2d Cir. June 26, 2019).

        Here, Plaintiff again seeks enforcement of the Affidavit of Support. Plaintiff’s claims in

this action are the same as those that she brought, and that were adjudicated by Judge Nathan, in

Levin I. The Court therefore dismisses Plaintiff’s claims for the reasons discussed in Judge

Nathan’s opinion in Levin I, ECF 1:14-CV-0673, 101. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.      Frivolousness

        The Court also dismisses Plaintiff’s claims as frivolous. A claim is frivolous when it

“lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 324-25

(1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); see also

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998) (“[A]n action is

‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is

based on an indisputably meritless legal theory.”) (internal quotation marks and citation

omitted); Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (holding that “finding of factual


                                                   3
frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly

incredible”).

       Judge Nathan’s opinion, affirmed by the Second Circuit, makes clear that the doctrine of

res judicata prevents Plaintiff from enforcing the Affidavit of Support in federal court. Plaintiff’s

attempt to enforce the Affidavit in this action lacks an arguable basis in law and the Court

therefore dismisses her claims as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i). Plaintiff is warned that

further vexatious or frivolous litigation in this Court will result in an order barring Plaintiff from

filing new civil actions IFP in this Court unless she receives prior permission from the Court. See

28 U.S.C. § 1651.

                                        LEAVE TO AMEND

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend her complaint.

                                           CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. 1 Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(i), (ii).

       Plaintiff is warned that further vexatious or frivolous litigation in this Court will result in

an order barring Plaintiff from filing new civil actions IFP in this Court unless she receives prior

permission from the Court. See 28 U.S.C. § 1651.


       1
           Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)


                                                   4
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   September 30, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 5
